        Case 2:19-cv-12578-LMA-MBN Document 52 Filed 06/10/20 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


LESLEY ANN SAKETKOO, MD, MPH                                          CIVIL ACTION

VERSUS                                                                    No. 19-12578

TULANE UNIVERSITY SCHOOL OF                                                SECTION I
MEDICINE, ET AL.

                                        ORDER

         Considering plaintiff Lesley Ann Saketkoo’s (“Saketkoo”) motion 1 to substitute

counsel of record,

         IT IS ORDERED that the motion is GRANTED. Michael R. Allweiss,

Melanie C. Lockett, and Abigail F. Gerrity will be ENROLLED as counsel of record

for Saketkoo in connection with the above-captioned matter.

         IT IS FURTHER ORDERED that Douglas Lipsky is WITHDRAWN as

counsel for Saketkoo in connection with the above-captioned matter.

         New Orleans, Louisiana, June 10, 2020.



                                             _______________________________________
                                                       LANCE M. AFRICK
                                             UNITED STATES DISTRICT JUDGE




1   R. Doc. No. 51.
